Citation Nr: 1815105	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  07-25 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of uvulopalatopharyngoplasty (UPPP), to include sleep apnea.  

2.  Entitlement to an initial compensable rating for hypertension.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 1983 to December 2003.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The Board remanded the appeal in March 2011 and April 2017 for additional development.  

The Board notes that the Veteran's service connection claim has previously been characterized as residuals of sinusitis surgery.  For reasons discussed in more detail below, the Board has re-characterized the issue as residuals of UPPP, to include sleep apnea.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The issue of entitlement to service connection for residuals of a UPPP is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's hypertension has been manifested by a history of diastolic pressure of 100 or more and requires continuous medication for control.  


CONCLUSION OF LAW

The criteria for an initial 10 percent rating, but no higher, for hypertension have been met throughout the appeal period.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2017).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he is entitled to an initial compensable rating for his hypertension, or alternatively, for the matter to be remanded for a more contemporaneous examination to ascertain the current severity of his hypertension.  See February 2018 representative appellant brief.  

Initially, to the extent the Veteran's representative states that the Veteran should be afforded a more contemporaneous examination to ascertain the current severity of his hypertension, the Board finds that such argument has no merit.  The Board notes that the most recent VA examination of record to determine the current severity of the Veteran's hypertension was in March 2013.  Inasmuch as there is no allegation or evidence that the disability has worsened since the most recent VA examination, the Board finds that a new examination is not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

"Staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

Hypertension is evaluated under Diagnostic Code 7101.  38 C.F.R. § 4.104.  Under Diagnostic Code 7101, a 10 percent rating is warranted for hypertensive vascular disease with diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  Id.  A 20 percent rating is warranted for hypertensive vascular disease with diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  Id.  Higher ratings are available for diastolic pressures predominantly 120 or more.  Id.  

After a review of the evidence of record, the Board finds that the Veteran's disability picture has more nearly approximated a 10 percent rating for hypertension throughout the appeal period.  Although the recorded post-service systolic pressures have been less than 160, and the recorded post-service diastolic pressures have been less than 100 with one exception (149/108 in July 2011), the record shows that the Veteran began taking hypertensive medications prior to his retirement from service.  Moreover, the evidence shows that in May 2003, while he was on medication for his high blood pressure (lisinopril), blood pressure readings were 158/110, 128/108 and 138/106.  Thereafter, his blood pressure medication was changed to Norvasc, and after doing so, his blood pressure readings stabilized .  On March 2012 VA examination, it was noted the Veteran's hypertension was under control, and that his medication included indapamide and atenolol (used to treat high blood pressure), as well as aspirin.  The blood pressure readings were 110/80, 112/80, and 120/78.  July 2012 Dr. J.B. treatment records revealed blood pressure readings of 130/85 and 130/80.  And on March 2013 VA heart conditions examination, blood pressure readings were 110/80, 112/80, 130/80, although it was noted that continuous medication was required to control the Veteran's heart condition, including indapamide and atenolol.  

Given that the Veteran had two diastolic pressures over 100 in May 2003 while he was already on medication to control his hypertension and which resulted in a change in medication, and he has continuously used medication to manage his hypertension, with an elevated diastolic pressure of 108 in July 2011 VA treatment records, the Board finds that a 10 percent rating is warranted throughout the appeal period.  A rating in excess of 10 percent is not warranted because there is no evidence demonstrating that the Veteran had diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  


ORDER

Subject to the laws and regulations governing monetary benefits, throughout the appeal period, an initial disability rating of 10 percent, and no more, for hypertension is granted.  


REMAND

In his initial claim for service connection, the Veteran characterized his claim as entitlement to service connection for residuals of sinusitis surgery.  His service treatment records are negative for any surgery affecting his sinuses.  (Notably, he has established service connection for sinusitis.  See March 2011 Board decision.)  However, in a September 1995 consultation report, it was noted the Veteran had a history consistent with postnasal drip, a history of snoring and possible, albeit doubtful, apnea, and that examination revealed large tonsils.  The Veteran's spouse also reported observing apnea.  The assessment was heroic rhoncopathy, and UPPP was discussed.  In February 1996, the Veteran underwent UPPP, during which the tonsils were removed, and a 0.5 centimeter soft palate, including the uvula, was excised.  Moreover, in reporting the history of the residuals of his sinus surgery to a private physician in 2005, the examiner referenced the in-service UPPP.  Therefore, based on the information and other evidence of record, the Board has recharacterized the issue on appeal as reflected on the title page.  See Clemons, supra.  Moreover, given the Veternan's in-service surgery, the Veteran should be provided a VA examination to determine any current residuals of that surgery other than sinusitis.  Any outstanding treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

1. The RO should associate with the claims file updated VA treatment records, as well as any identified outstanding private treatment records that have not been associated with the claims file.  

2. After the above development, schedule the Veteran for an examination to determine the nature and etiology of his residuals of UPPP.  The Veteran's claims file should be provided and reviewed by the examiner.  All indicated studies should be performed.  

Based on review of the record, and interview of the Veteran, the examiner should:

(a) Identify all current residuals of the Veteran's UPPP other than sinusitis, to include but no limited to sleep apnea and rhinitis.  

(b) For each residual so identified, please opine as to whether it is at least as likely as not (50 percent or greater probability) such disability:

(1) had its onset in service or is otherwise the result of service, to include his UPPP therein; 
(2) is proximately due to his service-connected sinusitis; or 
(3) has been aggravated (worsened) by his service-connected sinusitis.

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3. Then readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


